Citation Nr: 1129420	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-18 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for plantar fasciitis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

4.  Entitlement to an evaluation in excess of 10 percent for right knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to July 1990, and from January 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Given that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by claimant's description of claim, reported symptoms, and the other information of record, the Board has recharacterized the Veteran's psychiatric claim as stated on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of entitlement to service connection for plantar fasciitis, an acquired psychiatric disorder, and a low back disorder, all having been reopened herein, and for a rating in excess of 10 percent for right knee strain, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Claims of service connection for plantar fasciitis, acquired psychiatric disorder, and low back disorder were previously denied by the RO in September 2004.  Evidence presented since September 2004 relates to unestablished facts necessary to substantiate the claims. 


CONCLUSIONS OF LAW

1.  The September 2004 RO decision denying the claims of service connection for plantar fasciitis, acquired psychiatric disorder, and low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2010).

2.  New and material evidence sufficient to reopen the claims of service connection for plantar fasciitis, acquired psychiatric disorder, and low back disorder, has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

As the issue of whether new and material evidence has been submitted has been resolved in the appellant's favor, any error in notice required by Kent is harmless error, and as the underlying claims for benefits have been remanded, analysis of whether VA has satisfied its other duties to duties to notify and assist is not in order.

New and Material

The Veteran's claims of service connection for plantar fasciitis, an acquired psychiatric disorder, and a low back disorder were denied in a September 2004 rating decision.  This decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Plantar Fasciitis

In the September 2004 rating decision denying service connection, the RO determined that there was no nexus evidence connecting the left foot plantar fasciitis diagnosed on the June 2004 VA examination to the Veteran's period of service in Iraq.  Evidence considered at the time of this decision reflected an in-service (September 2003) complaint of left foot pain.

Evidence received in conjunction with the application to reopen includes statements and hearing testimony from the Veteran to the effect that she had left foot pain in service, that these symptoms persisted after service, and that the in-service symptoms were the same symptoms associated with the post-service diagnosis of left plantar fasciitis.  These statements are competent evidence of continuity of symptomatology, and the Board finds this evidence is both "new" and "material," in that it was previously unseen; it relates to an unestablished fact necessary to substantiate the claim, that is, the existence of a link between service and the Veteran's plantar fasciitis; and it raises a reasonable possibility of substantiating the claim.  

Psychiatric Disorder

In the September 2004 rating decision denying service connection, the RO determined that there was no nexus evidence connecting the adjustment disorder with depressed mood diagnosed on the May 2004 VA examination to the Veteran's period of service in Iraq.  

Evidence received in conjunction with the application to reopen includes VA mental health clinic records dated in March 2007 reflecting the Veteran's complaints of psychiatric symptoms related to the circumstances of her service in Iraq.  These records are competent evidence of a possible nexus between the Veteran's ongoing psychiatric problems and her period of wartime service, and the Board finds this evidence is both "new" and "material," in that it was previously unseen; it relates to an unestablished fact necessary to substantiate the claim, that is, the existence of a link between service and the Veteran's current psychiatric symptoms; and it raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened, and, to this extent only, the appeal is granted.  

Low Back

In the September 2004 rating decision denying service connection, the RO determined that the evidence did not show a current low back disability that was related to service.  Evidence considered at the time of this decision reflected an in-service (1986) complaint of back pain; a February 1991 VA examination diagnosing lumbosacral strain; a June 2004 VA examination diagnosing chronic lumbosacral strain; and a July 2004 VA examination diagnosing low back pain, mechanical, resolved.

Evidence received in conjunction with the application to reopen includes a September 2005 magnetic resonance imaging (MRI) report showing facet arthrosis at L3-4 and L4-5 and left foraminal disc protrusion at L4-5; and a February 2007 VA treatment record noting probable facet arthritis of the lumbar spine.  These records are competent evidence of current low back pathology, and the Board finds this evidence is both "new" and "material," in that it was previously unseen; it relates to an unestablished fact necessary to substantiate the claim, that is, the existence of a current low back disability; and it raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened, and, to this extent only, the appeal is granted.  

ORDER

New and material evidence has been received; the claims of entitlement to service connection for plantar fasciitis, an acquired psychiatric disorder, and a low back disorder, are reopened and, to that extent only, the appeal is granted.

REMAND

Further development is needed on the claims of service connection for plantar fasciitis, an acquired psychiatric disorder, and a low back disorder.  Specifically, VA examinations should be conducted to determine whether the Veteran has current plantar fasciitis, acquired psychiatric disorder, and low back disorder that had their onset in service or are causally related to service.

Additionally, the Veteran reported at the hearing before the undersigned that she underwent right knee surgery in January 2010.  As the most recent VA examination of her knee was conducted in August 2008, a current examination is necessary to assess the post surgery right knee disability level.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all inpatient and outpatient treatment records of the Veteran dated since March 2007 from the VAMC in Philadelphia, Pennsylvania.  All records obtained should be associated with the claims folder.

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed plantar fasciitis and low back disorder, to include whether any diagnosed plantar fasciitis and/or low back disorder is related to the Veteran's military service.  All indicated testing in this regard should be performed and the claims file should be made available to the examiner for review.

Based on the examination and review of the record, the examiner is requested answer the following questions:

Does the Veteran have current plantar fasciitis and/or a low back disorder?

If so, is it at least as likely as not that any current plantar fasciitis and/or low back disorder is the result of disease or injury in service?

Complete rationale for all opinions expressed must be provided.

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed acquired psychiatric disorder, to include whether any diagnosed such disorder is related to the Veteran's military service.  All indicated testing in this regard should be performed and the claims file should be made available to the examiner for review.

Based on the examination and review of the record, the examiner is requested answer the following questions:

Does the Veteran have a current acquired psychiatric disorder?

If so, is it at least as likely as not that any current acquired psychiatric disorder is the result of her periods of service?

Complete rationale for all opinions expressed must be provided.

4.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of her service-connected right knee disability.  The claims file must be made available to the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.

The examiner should undertake range of motion studies for the right knee, noting the exact measurements for flexion and extension, specifically identifying any excursion of motion accompanied by pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of the right knee.  The examiner should also determine if the knee locks and, if so, the frequency of the locking.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

5.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


